     Case 3:19-cv-00348-MMD-CLB Document 19 Filed 03/29/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     ROBERT GENE MOORE, JR.,                            Case No. 3:19-cv-00348-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      ANDREW SAUL, Commissioner of Social
9     Security,
10                                Defendant.
11

12          Pro se Plaintiff Robert Moore, Jr. brings this action for judicial review with respect

13   to the denial of his application for disability insurance benefits and supplemental security

14   income pursuant to Titles II and XVI of the Social Security Act. Before the Court is the

15   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

16   Judge Carla L. Baldwin (ECF No. 18), recommending that Plaintiff’s motion for remand

17   (ECF No. 15) be denied, Defendant’s motion to affirm (ECF No. 17) be granted, and that

18   this case be closed. Plaintiff had until October 21, 2020 to file an objection. To date, no

19   objection to the R&R has been filed. For this reason, and as explained below, the Court

20   adopts the R&R and close this case.

21          The Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   fails to object to a magistrate judge’s recommendation, the Court is not required to

24   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

25   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

26   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

27   recommendations is required if, but only if, one or both parties file objections to the

28   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
     Case 3:19-cv-00348-MMD-CLB Document 19 Filed 03/29/21 Page 2 of 2



1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends Plaintiff’s

5    motion for remand be denied as substantial evidence supports the Administrative Law

6    Judge’s (“ALJ”) findings that Plaintiff’s alleged mental impairments were non-severe and

7    that the ALJ properly assessed Plaintiff’s alleged physical impairments in determining his

8    residual functional capacity. (ECF No. 18 at 8-14.) Accordingly, Judge Baldwin further

9    recommends that Defendant’s motion to affirm be granted. (Id. at 15.) The Court agrees

10   with Judge Baldwin. Having reviewed the R&R and the record in this case, the Court will

11   adopt the R&R in full.

12          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

13   No. 18) is accepted and adopted in full.

14          It is further ordered that Plaintiff’s motion for remand (ECF No. 15) is denied.

15          It is further ordered that Defendant’s motion to affirm (ECF No. 17)1 is granted.

16          The Clerk of Court is directed to enter judgment accordingly and to close this case.

17          DATED THIS 29th Day of March 2021.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27
            1The Court notes that ECF No. 17 was docketed as a response but it is titled as a
28   “motion for affirmance.” The Court will construe ECF No. 17 as Defendant’s motion to
     affirm and grants the motion. (See also ECF No. 18 at 1-2, n.3.)
                                                2
